748 N.W.2d 857 (2008)
In re ESTATE OF Frances CHIPCHASE, Deceased.
Jerry W. Chipchase, Petitioner-Appellant,
v.
Don R. Chipchase, Jr., Personal Representative of the Estate of Frances Chipchase, Respondent-Appellee, and
Richard Chipchase, Appellee.
Docket No. 136057. COA No. 274599.
Supreme Court of Michigan.
May 27, 2008.
On order of the Court, the application for leave to appeal the December 18, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.